DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 4/4/2022.
	Claims 1-13, 15-21 were directly and/or indirectly amended. Claim 14 was canceled. No claims were added.
	Claims 1-13, and 15-21 as renumbered 1-20 are allowed.
	Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9, and 16, the applied art along with other considered art fail to disclose the amended/recited method for computing a valuation of an enterprise, the method comprising: a second computer receiving transaction documents containing information from a plurality of first computers and in response thereto, the second computer: creating initial records in a database corresponding to the transaction documents, the initial records including a first initial record; and storing into the initial records document identifiers identifying corresponding transaction documents, valuation data, and timestamp data representative of months, dates, and hours associated with the corresponding transaction documents, the first initial record storing a first document identifier identifying a first transaction document, first valuation data, and first timestamp data; the second computer receiving updates to the information contained in one or more of the transaction documents from the plurality of first computers and in response thereto, the second computer: creating additional records in the database corresponding to the updates to the one or more transaction documents, each of the additional records being representative of an update made to a particular transaction document, the additional records including a first additional record; and storing into the additional records document identifiers identifying corresponding transaction documents of the one or more transaction documents and timestamp data representative of months, dates, and hours associated with the updates to the one or more transaction documents, the first additional record storing the first document identifier, second valuation data different from the first valuation data, and second timestamp data; andPage 2 of 16Appl. No. 14/974,144Attorney Docket No.: 000005-053400US the second computer receiving a request to compute the valuation of the enterprise, the request including a specified time indicating a specified hour, a first time of the first timestamp data being equal in time to or earlier in time than the specified time, a second time of the second timestamp data being later in time than the specified time, the second computer processing the request to compute the valuation of the enterprise by: accessing a plurality of records stored in the database having timestamps equal in time to or earlier in time than the specified time and having timestamps closer to the specified time compared to other records having the same document identifier, the accessing of the plurality of records including accessing the first initial record; computing a transaction value for each of the accessed plurality of records based on the corresponding valuation data while at the same time receiving and processing further updates to the information contained in transaction documents corresponding to the accessed plurality of records, access to the transaction documents not being locked during the processing of the request to compute the valuation, the first transaction document corresponding to the first initial record being updated and the first additional record being created during the processing of the request to compute the valuation, wherein records corresponding to the further updates have timestamps later than the specified time and are not used in the computing of the valuation of the enterprise, the first additional record not used in the computing of the valuation; and computing an aggregated value using the computed transaction value, based on the corresponding valuation data, for each of the accessed plurality of records, the aggregated value representing the valuation of the enterprise at the specified time..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhatnagar et al. 20190384927 related to service platform for managing a verifiable permissioned ledger in a distributed database management system.
Xia et al. 20180173763 related to predictive table per-joins in large scale data management system using graph community detection.
Xia et al. 20180173755 related to deducting reference frequency/urgency for table =re-load in large scale data management system using graph community detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 28, 2022